HERSEY, Chief Judge.
Counsel for the appellant has filed a motion to withdraw pursuant to Anders v. California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). During consideration of this motion, it was discovered that the written sentences in the record failed to conform to the plea bargain recited at the hearing on appellant’s guilty plea. This court therefore relinquished jurisdiction to the trial court to amend or clarify the written sentences. The trial court has since rendered an order amending the written sentences to conform to the plea bargain.
As to the merits, we have reviewed the record and agree with appellant’s counsel that no arguable point of error can in good faith be presented on appellant’s behalf. We therefore grant counsel’s motion to withdraw and affirm the judgment and sentences, as amended.
ANSTEAD and GLICKSTEIN, JJ., concur.